 In theMatter of ARMOUR AND COMPANY OF DELAWARE OPERATING ASFORREST CITYCOTTONOIL MILLandUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS OF AMERICA,LOCAL No. 109,AFFIL-<IATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-2353.-Decided June 7, 1943DECISIONANDORDEROn April 15, 1942, United Cannery, Agricultural, Packing, andAllied Workers of America, Local No. 109, affiliated with the Congressof Industrial Organizations, herein called the Union, filed with theRegional Director for the Fifteenth Region (New Orleans, Louisiana)a charge alleging that Armour and Company of Delawareoperating asForrest City Cotton Oil Mill, herein called the respondent, had en-gagedin and was engaging in unfair labor practices affecting com-merce within the meaning of the National Labor Relations Act, 49Stat. 449, herein called the Act.Thereafter the Union filed with theRegional Director, amended charges.Upon an amendment to a second,amended charge duly filed July 21, 1942, the National LaborRelationsBoard, herein' called the Board, by the- Regional Director, issued itsamended complaint dated "July 22, 1942, againstthe respondent alleg-ing that the respondent had engaged in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (5), and Section'2 (6) and(7) of the Act.Copies of the amended complaint and noticeof hearing thereon were duly served upon the respondent and theUnion.On July 27, 1942, the respondent filed its answer denying that ithad engaged in the unfair labor practices alleged in the amended com-plaint, and alleging as an affirmative defense that prior to the resump-tion of collective bargaining negotiations, it was served with a copyof the petition dated March 29, 1942, addressed to the Board andsigned by a majority of its employees requesting the Board to annuland set aside its certification of the-Union as theirbargaining repre-sentative.The answer further alleged that the respondent did notrefuse to bargain with the Union but merely postponed bargainingnegotiations until a disposition of the above petition by the Board.50 N. L.R B.. No 31.161 162 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held at Forrest City, Arkansas, onJuly 30 through August 4, 1942, before Peter F. Ward, the Trial Ex-aminer duly designated by the Chief Trial Examiner. On September29, 1942, the Trial Examiner issued and duly ,served upon the partieshis Intermediate Report finding that the respondent had engaged inand was engaging in unfair labor' practices affecting commerce withinthe, meaning of Section 8 (1) and (5), and Section 2 (6) and (7) ofthe Act.Thereafter the respondent filed exceptions to the Interme-diate Report and a brief in support of the exceptions.A brief wasalso filed by the Union in support of the Trial Examiner's recommen-dations.On January 14, 1943, pursuant to notice duly served, uponthe parties, a hearing for the purpose of oral argument was held beforethe Board in Washington, D. C.In view of respondent's position that it had not refused to bargainwith the Union but merely, postponed negotiations pending disposition-of the petition, the Board, before proceeding further with the case,took steps to dispose of the above petition.Accordingly, on March16, 1943, the Board issued an Order 1 dismissing the petition datedMarch 29, 1942, to annul 'and set aside the prior certification of theUnion as collective bargaining representative of all production and-maintenance employees of the respondent.-Since the issuance of the above Order the Board has been advisedby the parties that the respondent and the Union have entered intobargaining negotiations and reached an agreement covering all mat-ters at issue with the exception of certain matters which will be sub-mitted for the consideration of the War Labor Board.On May 26,1943, the Union filed with the Regional Director a request for thewithdrawal of the charges without prejudice;Upon the basis of the above facts and after full consideration bythe Board,IT ISHEREBY ORDEREDthat United Cannery, Agricultural, Packingand Allied Workers of America, Local No. 109, affiliated with theCongress of Industrial Organizations, be and it is hereby grantedpermission to withdraw its charge and that the complaint be, and itherebyis,'dismissed.e11 48 N. L.R. B. 90.